DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species:
Species A: Fig 5 – a “double tool” (#51) able to be actuated by the same press.
Species B: Fig 6 – two individual tools (#52/#53) wherein both tools are inside of the forming machine.
Species C: Fig 7 – two individual tools (#52/#53) wherein one of the tools is outside of the forming machine.
The species are independent or distinct because each of the above species recite different configurations of an upper and lower pre-cutting device, wherein each of the configurations in the species are not usable with each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: As described above, each of the above species recites independent features that are not useable with the other species. Therefore, each species above requires independent and distinct search strategies, including different CPC classifications which are filtered by distinct text search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Charles Rauch on 07/27/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 4 - 6.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specifications
The disclosure is objected to because of the following informalities:
It appears that ¶ [0031] should recite, "…in turn provided with limited vertical movement with respect to a punch plate (24)(23)
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosario (WO 2019/171242 A1).
Regarding claim 1, Rosario discloses a container pre-cutting system (See Fig 1 illustrating a container pre-cutting system), applicable to a multilayer and/or a single-layer material container forming machine that uses intermittent advances of multilayer and/or single-layer material (See Figs 3A-3D & Fig 8 illustrating a web of material {#P1/#N} comprising at least a single-layer of material. See Pg. 7 ln 19 - Pg. 8 ln 7 describing that the web of material is moved "in such a way that... the first portion P1 is adequately positioned so that the first operating sequence associated with the first portion P1 can be performed..." The above passage further described that the first operating sequence comprises an obtaining step and an incision step, wherein the incision step includes movement of an incision body {see Fig 5} by a motor. Therefore, the movement of the web must take place in an intermittent manner in order to allow for the first operating sequence to occur, as it would take time for the motor to impart movement onto the incision body in the sequence as described in the passage above) of a length according to an advance step of the container forming machine (See Pg. 13, ln 14-17 describing that the web is advanced through the system such that "the movement of the web N is caused in such a way that... the respective portion P is adequately positioned in order to perform the respective first operating sequence associated with the same respective portion P." See further Fig 4); said system being suitable for making a lower pre-cut on a lower surface (See Fig 8, #A2 illustrating the lower pre-cut on the lower surface {#F2}) and an upper pre-cut on an upper surface (See Fig 8, #A1 illustrating the upper pre-cut on the upper surface {#F1}) of multilayer and/or single-layer material (See Figs 3A-3D & Fig 8 illustrating a web of material {#P1/#N} comprising at least a single-layer of material), comprising:
a lower pre-cutting device (See Fig 1, #S2 illustrating a lower pre-cutting device) and an upper pre-cutting device (See Fig 1, #S1 illustrating an upper pre-cutting device), provided with respective lower blades and upper blades (See Fig 2A, #C illustrating an upper blade {left side of figure} and a lower blade {right side of figure}) having relative vertical movement with respect to the multilayer and/or single-layer material (See Figs 3A-3D illustrating vertical movement {#D, #d} of the cutting edge {#C} relative to the material web. The same vertical movement of a bottom cutting edge {shown in Fig 2A} applies); and
wherein said lower pre-cutting device and upper pre-cutting device are separated in an advance direction of the multilayer and/or single-layer material (See Figs 2 & 2A illustrating that the lower and upper pre-cutting device {#U1/#U2} are separated in an advance direction) by a length that is approximately equal to a multiple of the advance step of the container forming machine (See Pg. 15, lns 9-20 describing that the web is moved such that the web moves from the first operating sequence {described as taking place in an intermittent manner as described above} to the second operating sequence for a second incision to occur. Therefore, the web is advanced in an intermittent manner from a first operating sequence wherein a first incision occurs to a second operating sequence wherein a second incision occurs; and is advanced in such a way that the web is advanced by a length that is an "advance step" of the machine).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rosario in view of Yokoi (JP 2000254891 A).
Regarding claim 2, Rosario further teaches wherein the lower pre-cutting device (See Figs 2 & 2A, #U2) comprises: a vertically movable lower die (See Fig 2A illustrating the lower die {right side of figure} containing the cutting device {#C}. See further Figs 3A-3D illustrating that the die and the cutting device are vertically movable), to which the lower blade is fixed (See Fig 2A illustrating that the lower blade {#C} is fixed to the lower die), or defined.
	However, Rosario does not specifically teach an upper floating stop, mounted on springs calibrated on a punch plate and against which the multilayer and/or single-layer material is moved by the lower die, during the lower pre-cutting of said multilayer material.
	Yokoi teaches an upper floating stop (Fig 1, #9. See further ¶ [0010]), mounted on springs (Fig 1, #13. ¶ [0010] & [0011] describes the use of springs upon which the floating base is mounted) calibrated on a punch plate and against which the multilayer and/or single-layer material is moved by the lower die, during the lower pre-cutting of said multilayer material (¶ [0010] - [0011] describes that the floating stop {#9} and cutting blade mounted thereon {#5} is biased towards a cutting table {#11} after the material to be cut is intermittently fed to the cutting position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosario to incorporate the teachings of Yokoi to include an upper floating stop mounted on springs calibrated on a punch plate with the motivation of providing a structure that applies a constant pressure to the cutting member and allows the cutter to cut to a desired depth without unnecessary adjustment.

Regarding claim 3, Rosario further teaches wherein the upper pre-cutting device (See Fig 2A, left side. See further Figs 3A-3D) comprises: a lower die (See Figs 3A-3D, #R) and an upper blade (See Figs 3A-3D, #C).
	However, Rosario does not specifically teach mounted to allow relative vertical movement with respect to a floating stop in turn provided with limited vertical movement with respect to a punch plate; said upper blade being mounted on calibrated springs.
	Yokoi teaches mounted to allow relative vertical movement with respect to a floating stop in turn provided with limited vertical movement with respect to a punch plate (¶ [0012]-[0014] describes that the blade {#5} is mounted with a blade height adjustment device {#15} to allow vertical movement between the floating stop {#9} and the blade {#5}); said upper blade being mounted on calibrated springs (¶ [0010] - [0011] describes that the floating stop {#9} and cutting blade mounted thereon {#5} is biased towards a cutting table {#11} after the material to be cut is intermittently fed to the cutting position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosario to incorporate the teachings of Yokoi to include an upper floating stop mounted on springs calibrated on a punch plate with the motivation of providing a structure that applies a constant pressure to the cutting member and allows the cutter to cut to a desired depth without unnecessary adjustment.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosario in view of Feng (CN 108687825 A).
Regarding claim 4, Rosario further teaches a lower pre-cutting device (See Fig 1, #S2 illustrating a lower pre-cutting device) and an upper pre-cutting device (See Fig 1, #S1 illustrating an upper pre-cutting device).
	However, Rosario does not specifically teach wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine.
	Feng teaches wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine (Fig 1 illustrates a plurality of pre-cutting devices {#7 - cutting blade} mounted on a single tool {#6 - press plate} opposite a plurality of lower pre-cutting devices {#3 - cutting table / #4 - cutting grove}, wherein the upper tools are actuated by a single press {#5/#51}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosario to incorporate the teachings of Feng to include mounting the lower and upper pre-cutting devices (the cutter {#C} of the upper cutting device and the contact element {#R} of the lower cutting device, as disclosed by Rosario) onto a single tool actuated by a single press with the motivation of improving the cutting efficiency of the apparatus of Rosario such that multiple paper products can be completed at one time, as recognized by Feng in ¶ [0015].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosario in view of Yokoi, and in further view of Feng.
Regarding claim 5, Rosario further teaches a lower pre-cutting device (See Fig 1, #S2 illustrating a lower pre-cutting device) and an upper pre-cutting device (See Fig 1, #S1 illustrating an upper pre-cutting device).
	However, Rosario in view of Yokoi does not specifically teach wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine.
	Feng teaches wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine (Fig 1 illustrates a plurality of pre-cutting devices {#7 - cutting blade} mounted on a single tool {#6 - press plate} opposite a plurality of lower pre-cutting devices {#3 - cutting table / #4 - cutting grove}, wherein the upper tools are actuated by a single press {#5/#51}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosario in view of Yokoi to incorporate the teachings of Feng to include mounting the lower and upper pre-cutting devices (the cutter {#C} of the upper cutting device and the contact element {#R} of the lower cutting device, as disclosed by Rosario) onto a single tool actuated by a single press with the motivation of improving the cutting efficiency of the apparatus of Rosario such that multiple paper products can be completed at one time, as recognized by Feng in ¶ [0015].

Regarding claim 6, Rosario further teaches a lower pre-cutting device (See Fig 1, #S2 illustrating a lower pre-cutting device) and an upper pre-cutting device (See Fig 1, #S1 illustrating an upper pre-cutting device).
	However, Rosario in view of Yokoi does not specifically teach wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine.
	Feng teaches wherein the lower pre-cutting device and the upper pre-cutting device are defined on a double tool able to be actuated by a same press of the container forming machine (Fig 1 illustrates a plurality of pre-cutting devices {#7 - cutting blade} mounted on a single tool {#6 - press plate} opposite a plurality of lower pre-cutting devices {#3 - cutting table / #4 - cutting grove}, wherein the upper tools are actuated by a single press {#5/#51}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosario in view of Yokoi to incorporate the teachings of Feng to include mounting the lower and upper pre-cutting devices (the cutter {#C} of the upper cutting device and the contact element {#R} of the lower cutting device, as disclosed by Rosario) onto a single tool actuated by a single press with the motivation of improving the cutting efficiency of the apparatus of Rosario such that multiple paper products can be completed at one time, as recognized by Feng in ¶ [0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731